Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161281
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MARIO MONTANO                                                                                        Richard H. Bernstein
          Plaintiff,                                                                                   Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161281
  COURT OF APPEALS,
             Defendant.
  ____________________________________/

         On order of the Chief Justice, the motion to dismiss the complaint for superintending
  control is GRANTED. The case is dismissed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 28, 2020

                                                                               Clerk